                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

ADAM XIONG,
ADC #171864                                                            PLAINTIFF

V.                        CASE NO. 5:19-CV-217-JM-BD

DARRYL GOLDEN                                                        DEFENDANT

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     DATED this 3rd day of February, 2020.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
